Citation Nr: 1818539	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-29 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, and bipolar disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1987 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2017, the Veteran testified in a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  Having reviewed the record, the Board finds that remand is warranted.  

The record currently contains competing medical opinions with respect to the nature of the Veteran's acquired psychiatric disorder.  Indeed, the Veteran has been variously diagnosed with the following during the course of the appeal period: PTSD, bipolar disorder, generalized anxiety disorder, alcohol abuse disorder in full remission, major depressive disorder, and other specified trauma and stressor-related disorder.  

Of note, there is evidence both for and against a finding of a diagnosis of PTSD.  VA examinations of record do not support a diagnosis of PTSD.  An October 2010 VA examiner found that the Veteran had signs and symptoms of PTSD, but his reported stressors did not meet Criteria A of the DSM-IV.  Additionally, a December 2013 VA examiner noted that the Veteran had a diagnosis of other trauma and stressor-related disorder, but not a diagnosis of PTSD or bipolar disorder.  

In contrast, treatment records indicate that the Veteran has a diagnosis of PTSD.  In February 2016 and December 2017, Vet Center counselors stated that the Veteran has a diagnosis of PTSD under DSM-5 based on his combat experience.  In December 2017, psychiatrist Dr. E.C. stated that the Veteran was diagnosed with PTSD and major depressive disorder; however, a rationale was not provided and the claimed stressors were not addressed.  

In light of this, remand for clarification of the Veteran's current diagnoses would be helpful.

Additionally, the Veteran's claimed in-service and stressor events have not been corroborated or verified by the evidence.  Formal findings were issued with respect to the lack of information required to corroborate stressors and unavailable service treatment records.  Though the Veteran served in a combat zone, the record does not indicate that he engaged in combat.

The Veteran has provided lay statements and buddy statements in support of his claimed stressor and in-service events that include exposure to SCUD missile attacks, witnessing fireballs and explosions while delivering maps, and believing that he was exposed to chemical attacks after hearing chemical warfare detectors and observing others in protective MOPP gear in Saudi Arabia.  However, the December 2013 examination indicates that the Veteran's claimed fear of hostile military or terrorist activity does not support a diagnosis of PTSD.  Though treatment records indicate that the Veteran has a diagnosis of PTSD, the treating providers either (a) assume that the Veteran engaged in combat, or (b) do not adequately address the claimed stressor events in accordance with § 3.304(f)(3), which requires a VA or VA-contracted psychiatrist/psychologist to confirm that the stressor supports a diagnosis of PTSD and that the Veteran's symptoms are related to the stressor.  

In light of the above, the Board finds that remand is warranted for clarification.  The Veteran should be afforded a VA examination to clarify his current diagnoses and the etiology of those diagnoses.  If a diagnosis of PTSD is found, the examiner should determine whether the claimed stressor supports a diagnosis of PTSD and is related to the Veteran's PTSD.  For examination purposes, the Veteran having served in a combat zone, the examiner should presume that the record supports that the Veteran experienced stressors related to a fear of hostile military or terrorist activity.  

Finally, any outstanding medical records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  With appropriate authorization from the Veteran, obtain any outstanding private medical records relating to the Veteran's claim, to include any records from Bellin Health.  Provide the appropriate releases to the Veteran.  If unable to obtain these records, the Veteran must be notified and efforts to obtain the records must be documented and associated with the claims file. 

2.  Obtain all outstanding Vet Center records relating to the Veteran's claim, to include any records from Escanaba Vet Center.  If necessary, provide the appropriate releases to the Veteran.  

3.  Obtain all outstanding VA medical records relating to the Veteran's claim, to include records from Seattle VA, Saginaw VA, and Iron Mountain CBOC.  

4.  Schedule the Veteran for an examination with a VA or VA-contracted psychiatrist or psychologist to determine the nature and etiology of his acquired psychiatric disorder.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinions:

a)  Identify any diagnosed psychiatric disorder present since August 2009.  If a diagnosis of PTSD is not found, the examiner should provide a rationale and address the prior PTSD diagnoses. 

The Veteran has been diagnosed with: PTSD; major depressive disorder; bipolar disorder; generalized anxiety disorder; other specified trauma and stressor related disorder; alcohol abuse in full remission.  See October 2010 VA Examination; December 2013 VA Examination; September 2017 VA Medical Record by Dr. E.C.; December 2017 Correspondence by Dr. E.C.  

b)  If a diagnosis of PTSD is found, state whether the claimed stressors support the diagnosis of PTSD, and state whether it is at least as likely as not (50 percent or more probability) that PTSD is related to the claimed stressors, to include a fear of hostile military or terrorist activity.

For purposes of the examination only, the examiner should accept as true the Veteran's claimed stressors related to his fear of hostile military or terrorist activity.

The Veteran's claimed stressors include exposure to SCUD missile attacks, witnessing fireballs and explosions while delivering maps, and believing that he was exposed to chemical attacks after observing others in protective MOPP gear and hearing chemical warfare detectors in Saudi Arabia.  See September 2009 Correspondence; December 2017 Hearing Transcript.

c)  For each diagnosis found other than PTSD, state whether it is at least as likely as not (50 percent or greater degree of probability) that any acquired psychiatric disorder had its onset during or is otherwise related to any in-service disease, event, or injury.

The term 'at least as likely as not' means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinion offered should be accompanied by the underlying reasons for the conclusions.  If unable to offer the requested opinions, the examiner should offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




